          Case 3:19-cv-01671-BR   Document 132-4   Filed 10/09/20   Page 1 of 4




                          EXHIBIT D




{FORMS-00194616;1}
              Case 3:19-cv-01671-BR       Document 132-4   Filed 10/09/20   Page 2 of 4



Daniel Park




From: J. Stephen Simms [mailto:jssimms@simmsshowers.com]
Sent: Tuesday, August 18, 2020 10:55 PM
                                                     1
                Case 3:19-cv-01671-BR           Document 132-4          Filed 10/09/20   Page 3 of 4

To: ism@wisdomlines.com.tw; finance@wisdomlines.com.tw; chartering@wisdomlines.com.tw; Wisdom Lines (Asia)
Operation <operation@wisdomlines‐asia.com.sg>; Aaron Lin, Wisdom Marine <op02@wisdomlines.com.tw>
Cc: adm@wisdomlines.com.tw; adm@wisdomlines.com.tw; biz.op@wisdomlines.com.tw; ship@wisdomlines.com.tw;
manning@wisdomlines.com.tw; paul_lo@wisdomlines.com.tw; britanniahk@tindallriley.com; bj@britanniajapan.co.jp;
britanniasg@tindallriley.com; gmcgilvray@tindallriley.com; wwai@tindallriley.com; ntsui@tindallriley.com;
jho@tindallriley.com; euly@btaiwan.com.tw; ruth@btaiwan.com.tw; brady@btaiwan.com.tw; Debra M. Hnat
<dhnat@simmsshowers.com>; operation@wisdomlines‐asia.com.sg; dbirch@tindallriley.com;
ism@wisdomlines.com.tw; Christopher J. Lyon <cjlyon@simmsshowers.com>
Subject: M/V AMIS INTEGRITY (IMO 9732412), Arrest ‐ Unpaid Bunkers ‐ GP Global ‐ Port of Recalada, Argentina ETA
16th September
Importance: High

Also by Facsimile to +886 2 8192 6089, +886 2 2755 6865

Mr Lan Chun Sheng
Chairman

Ms Lan Mei Chou
President

Peifen Lin
Finance Manager

Junsheng Zheng
General Manager

Wisdom Marine Lines SA

Copy Also to Britannia P&I:

Gordon McGilvray
DIVISIONAL DIRECTOR
Wing Wai
ASSOCIATE DIRECTOR
Nicole Tsui
CLAIMS MANAGER
Jason Ho
ASSISTANT CLAIMS MANAGER
Euly Luo
CORRESPONDENT
Ruth Chen
CORRESPONDENT
Brady Huang
CORRESPONDENT
________________________________________________
Sirs/ Mesdames:

As you know, we are maritime lawyers instructed by bunker provider GP Global
(https://www.gpglobal.com/portfolio/bunkering/) .

The GP Global companies provided bunkers to your vessel AMIS INTEGRITY (“Vessel”) on the order of your head
charterer, Dry Bulk Singpore, which has failed to pay for the bunkers:

        For GP Global ARA BV, in the principal amount of USD 50,419.66
        For GP Global APAC Pte. Ltd., in the principal amount of USD228,601.08

We have continued to track the Vessel and note its ETA Port of Recalada, Argentina 16th September.

We attach the materials further confirming GP Global’s arrest right at Recalada.
                                                            2
                Case 3:19-cv-01671-BR          Document 132-4         Filed 10/09/20     Page 4 of 4


We would recommend to GP Global that –not later than this Friday, 21st August – to avoid the expense and delay to
Owners for arrest at Recalada, to accept settlement by your payment of the principal amounts due (GP Global ARA BV,
in the principal amount of USD 50,419.66; GP Global APAC Pte. Ltd., in the principal amount of USD228,601.08)
– with the payments each be transmitted with immediate value to the two GP Global company’s respective accounts, on
or before 21st August. The wiring information for each is set out on the invoices from each GP Global company,
attached.

Please consequently act on this immediately. Please send us by return, confirmation of your wires of the two principal
amounts, set out above, so that the respective GP Companies may confirm receipt with their banks. Please also
understand that given time zones, you must complete the wires in time for confirmation within the banking hours of each
bank, eg, Singapore ( for GP Global APAC Pte. Ltd) and Netherlands (for GP Global ARA BV), respectively.

Sincerely,
J. Stephen Simms | SIMMS SHOWERS LLP
O: 410-783-5795 | D: 443-290-8704
M: 410-365-6131 | F: 410-510-1789
jssimms@simmsshowers.com | www.simmsshowers.com




                                                           3
